                                                     December 10, 2018

ECF
Honorable Robert W. Sweet
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Geoffrey Cortes, 18 Cr. 356 (RWS)

Hon. Judge Sweet:

        With consent of the Department of Pretrial Services (Carlos Ramirez) and the
government, I request an adjournment of the December 13, 2018 status conference. Mr.
Cortes is doing well in an inpatient drug treatment program. He needs the additional time
to progress in the program, and the parties need additional time to work out a disposition.

         To that end, we request that the time between December 13, 2018 and the next
court date of February 13, 2019, be excluded under the Speedy Trial Act, pursuant to
Title 18, United States Code, section 3161 (h)(7)(A). Excluding time will best serve the
ends of justice and outweigh the best interests of the public and the defendant in a speedy
trial, because it will allow the government and defense counsel to continue discussions
regarding a possible disposition in the matter.

       Thank you for your consideration of this request.


                                             Respectfully submitted,

                                                    /s/
                                             Sabrina P. Shroff
                                             Assistant Federal Defender
cc:    Government counsel
       Carlos Ramirez, USPTSO
       Geoffrey Cortes
